IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44312

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 314
                                               )
       Plaintiff-Respondent,                   )   Filed: January 13, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
TYLER ROBERT ROSES,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one year, for delivery of a controlled substance;
       consecutive indeterminate term of two years for possession of marijuana in excess
       of three ounces; and determinate term of one year for possession of a controlled
       substance to run concurrent with sentence for delivery of a controlled substance,
       affirmed; order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Tyler Robert Roses pled guilty to one count of delivery of a controlled substance, I.C.
§ 37-2732(a); one count of possession of marijuana in excess of three ounces, I.C. § 37-2732(e);
and one count of possession of a controlled substance, I.C. § 37-2732(c). In exchange for his
guilty pleas, an additional charge was dismissed. The district court sentenced Roses to a unified



                                               1
term of five years, with a minimum period of confinement of one year, for delivery of a
controlled substance; a consecutive indeterminate term of two years for possession of marijuana
in excess of three ounces; and a determinate term of one year for possession of a controlled
substance to run concurrent with his sentence for delivery of a controlled substance. Roses filed
an I.C.R 35 motion, which the district court denied. Roses appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Roses’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Roses’s judgment of conviction and sentences, and the district court’s order
denying Roses’s Rule 35 motion, are affirmed.




                                                     2